Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 4-16, 18 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 	The prior art does not disclose or suggest the claimed "each of the first receiving member and the second receiving member includes a first coil assembly configured to receive MR signals during the MR scanning, the second receiving member includes one or more rotation joints, the first anterior receiving member rotatably connect to the second anterior receiving member via the one or more rotation joints, and the first anterior receiving member is rotatable with respect to the second receiving member." in combination with the remaining claim elements as set forth in claims 1 and 4-15.	The prior art does not disclose or suggest the claimed "each of the first anterior receiving member and the first posterior receiving member including a first coil assembly , the first coil assembly being configured to receive MR signals during the MR scanning, the second receiving member including one or more rotation joints, the first anterior receiving member rotatably connecting to the second anterior receiving member via the one or more rotation joints, wherein the first anterior receiving member is rotatable with respect to a reference plane so that at least a portion of the first coil assembly of the first anterior receiving member conforms to the local part" in combination with the remaining claim elements as set forth in claims 16, 18 and 19.	The prior art does not disclose or suggest the claimed "each of the neck receiving member and the head receiving member includes a first coil assembly configured to receive MR signals during the MR scanning, the head receiving member includes one or more rotation joints, the anterior neck receiving member rotatably connect to the anterior head receiving member via the one or more rotation joints, .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY H CURRAN whose telephone number is (571)270-7505. The examiner can normally be reached Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY H CURRAN/Primary Examiner, Art Unit 2852